Citation Nr: 1104552	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, 
to include bursitis and chronic strain.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee injury residuals.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left elbow bursitis.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran testified in Washington, DC before the undersigned 
Veterans Law Judge at a hearing conducted in October 2010, and a 
hearing transcript (transcript) of the testimony presented at 
that hearing is in the claims file.  At the hearing, the issue of 
entitlement to service connection for a left knee disability was 
discussed.  This issue arose from an appeal included as part of 
the March 2006 RO decision which denied the claim.  The RO 
subsequently granted service connection for left knee strain 
(claimed as arthritis) in December 2009.  The issue therefore is 
no longer before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was treated on one occasion during active service 
for right elbow complaints; while bursitis was diagnosed at that 
time, no right elbow disorder was diagnosed at his retirement 
separation.  

2.  There is no evidence in the record indicating that a current 
right elbow disorder, now characterized as chronic right elbow 
strain, is associated with service.

3.  For the entire initial rating period from March 18, 2005, the 
competent medical evidence of record indicates that the Veteran's 
service-connected right knee injury residuals has been shown to 
be manifested by various complaints, including weakness, pain, 
stiffness, giving way, swelling, lack of endurance, and 
fatigability; it is not shown to be manifested by ankylosis, 
moderate recurrent subluxation or lateral instability, dislocated 
cartilage, flexion limited to 30 degrees, moderate knee 
disability, or genu recurvatum; and normal X-ray findings are 
shown.

4.  For the entire initial rating period from March 18, 2005, the 
competent medical evidence of record indicates that the Veteran's 
service-connected left elbow bursitis has been manifested by 
flexion to 145 degrees and extension to 0 degrees, with no 
additional limitation of motion due to functional loss.

5.  The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful employment 
consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  A right elbow disorder, to include bursitis and chronic 
strain, was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial rating greater than 10 percent 
for right knee injury residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5262, and 5263 (2010).

3.  The criteria for an initial evaluation greater than 10 
percent for left elbow bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Codes 5019, 5206 (2010).

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim now before 
the Board, the Veteran was provided notice that met these 
requirements in a letter dated in June 2005.  This letter met the 
timing requirement as it was sent before the March 2006 rating 
decision.  Moreover, the content of the notice, including 
enclosures "How You Can Help and How VA Can Help You" and 
"What the Evidence Must Show - Service connected comp," 
provided to the Veteran complied with some of the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  While the June 2005 letter did not included 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), this notice was first provided by VA in March 2006; the 
Veteran was later notified in April and August 2006.

The purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his service 
connection claim.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  There is no evidence of any failure on 
the part of VA to further comply with the duty to notify that 
reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this 
case.  Available post-service medical records are in the claims 
file and were reviewed by both the RO and Board in connection 
with the appellant's claim.  The appellant has not informed VA of 
any obtainable existing medical records which may be helpful in 
the adjudication of his claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been obtained.  

A VA examination was obtained with regard to the claim for 
service connection for right elbow bursitis in August 2005, with 
a subsequent addendum shown to be dated in March 2006.  
Additional VA examinations (fee-basis) were afforded the  Veteran 
in August and October 2009, and the October 2009 examination 
report included an opinion as to the etiology of the Veteran's 
right elbow currently demonstrated pathology.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the October 2009 VA examination and opinion obtained in this case 
is adequate, as it was predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to include 
the Veteran's service and post-service records and provided a 
reason for the opinion stated, considering the Veteran's history 
and the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the service connection 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to claims for increased disability ratings for the 
Veteran's service-connected right knee and left elbow 
disabilities, in this case, because service connection, an 
initial rating, and effective dates have been assigned for the 
service-connected disabilities now addressed on appeal, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases 
where the Veteran then files a NOD with the initial rating and/or 
the effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 
7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued a 
statement of the case (SOC) in June 2007.  The SOC included 
language from the pertinent regulation involved, a summary of the 
evidence considered, and notice of the decision and the reasons 
for the decision.  38 U.S.C.A. § 7105(d).  Therefore, all notice 
requirements with regard to the appeal of the denial of these 
benefits have been met.
VA also has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the Veteran in obtaining 
service treatment records and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its 
duty to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present pertinent evidence, he has provided 
hearing testimony, and several examinations have been conducted.  
In sum, there is no evidence of any VA error in assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Indeed, the Veteran has not suggested that such an 
error, prejudicial or otherwise, exists.

Pertaining to the two increased rating claims now before the 
Board, VA also provided him multiple VA examinations.  The 
examination reports are adequate as they were based on a thorough 
examination of the Veteran, his service-connected disabilities, 
his medical history and complaints, his occupational history, and 
findings on examination.  See Barr.  

As noted above, and applicable to the Veteran's TDIU claim, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) and 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini.

Prior to adjudicating the TDIU claim, the RO sent an August 2006 
letter to the Veteran, which discussed specific evidence needed 
to substantiate the claim.  VA made all efforts to notify and to 
assist him with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  Thus, VA has satisfied its duty to notify the 
appellant.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  This participation included his providing testimony in 
October 2010 at a hearing conducted by the undersigned.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

In addition, all relevant, identified, and available evidence has 
been obtained.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Laws and Regulations/Factual Background/Analysis

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, at 309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Right Elbow Injury Residuals

Service treatment records shows that, at his February 1984 
enlistment examination, no findings related to the Veteran's 
right elbow were documented.  In December 1997, the Veteran 
complained of right elbow swelling for the past five days.  He 
denied the occurrence of any trauma.  He did report that similar 
symptoms had occurred "years ago."  Bursitis was diagnosed.  
The Veteran's March 2005 retirement examination was devoid of any 
medical findings or complaints concerning his right elbow.  

At an August 2005 VA general medical examination, the Veteran 
provided a history of right elbow bursitis.  He complained of 
pain and swelling.  Examination of the right elbow showed full 
range of motion and no reports of pain.  Swelling was not 
present.  X-ray examination showed no evidence of an acute 
fracture or dislocation, and no significant degenerative changes 
were identified.  With regard to a diagnosis, the examiner noted 
that, while right elbow bursitis was diagnosed while the Veteran 
was in the military, no evidence of bursitis was present on the 
current examination.  

A March 2006 VA medical record shows findings, pertaining to the 
right elbow, of no evidence of an acute fracture or dislocation 
and no identifiable significant degenerative changes.  The 
reporting physician also commented no pathology was present to 
render a diagnosis.  

The report of an August 2006 VA fee-basis examination shows that 
examination of the  Veteran's right elbow showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Range of motion was normal.  A 
diagnosis pertaining to the right elbow was not provided.  

The report of an August 2009 VA fee-basis examination shows that 
examination of the Veteran's right elbow showed that no joint 
function was additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  Range 
of motion was normal.  A diagnosis pertaining to the right elbow 
was not provided.  

The Veteran was also afforded a VA fee-basis examination in 
October 2009.  He gave a history of right elbow bursitis existing 
for eight years; he attributed the disorder to his military 
service.  He reported pain on use.  Examination, while showing 
tenderness, was absent of findings of edema, instability, 
abnormal movement, effusion, weakness, redness, heat, deformity, 
guarding of movement, and malalignment and drainage.  No 
subluxation was present.  Range of motion was reported to be 
within normal limits.  X-ray findings were normal.  Chronic right 
elbow strain was diagnosed.  The examiner opined that while right 
elbow bursitis was diagnosed in service and the current diagnosis 
was chronic right elbow strain, and while on examination no sign 
of bursitis was demonstrated, the Veteran's current diagnosis of 
chronic right elbow strain was not related to the Veteran's acute 
in-service episode of right elbow bursitis.

At his October 2010 hearing the  Veteran testified that his right 
elbow disorder began during his military service.  See page eight 
of transcript.  

As to a current disability of the right elbow, a diagnosis of 
chronic right elbow strain was rendered on the October 2009 VA 
fee-basis examination report.  The examiner opined, however, that 
the Veteran's present diagnosis of chronic right elbow strain was 
not related to an episode of right elbow bursitis which occurred 
during the  Veteran's period of active duty.  He added, as 
rationale for his opinion, that while right elbow bursitis was 
diagnosed in service, chronic right elbow strain was currently 
diagnosed.  

In this case, the only evidence linking the Veteran's current 
right elbow problems to his service is his own lay contention.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
(lay testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).

Like the varicose veins in Barr or dislocated shoulder in 
Jandreau, right elbow problems are, generally, capable of lay 
description by the person experiencing them.  However, a 
veteran's statements as to subjective symptomatology alone, such 
as complaints of pain, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, is generally 
not sufficient evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).

In this case, however, there is a diagnosis of a current 
disability - chronic left elbow strain -- and a different 
diagnosis pertaining to the right elbow (bursitis) was rendered 
when the Veteran was treated on one occasion while on active 
duty.  However, whether right elbow bursitis experienced many 
years ago was as likely to have caused or resulted in chronic 
right elbow strain today as some other cause or etiology for 
currently diagnosed right elbow disorder is a medical matter 
requiring medical evidence for its resolution.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters 
involving special experience or special knowledge require the 
opinions of witnesses skilled in that particular science, art, or 
trade).  Moreover, even if the Veteran's contentions could be 
read as claiming continuity of symptomatology of right elbow 
problems since service, his statements are not credible or 
persuasive because he provided an inconsistent history in October 
2009 when he reported having had right elbow problems for eight 
years - he was treated in-service in 1997, 12 years earlier.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility 
of a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987) (impeachment by testimony which was inconsistent with 
prior written statements).   

Therefore, the Veteran's statements regarding etiology do not 
constitute competent evidence on which the Board can make a 
service connection determination.  The medical evidence in this 
case relevant to the etiology of the current right elbow chronic 
strain -- specifically, the opinion rendered during the October 
2009 VA fee-basis examination -- reflects the current chronic 
right elbow strain is not related to his active military service.  
There is no contrary evidence of record.
Moreover, even construing the claim for service connection more 
broadly as one for a right elbow disorder, to include chronic 
right elbow strain, there were no complaints, treatment, or 
diagnoses concerning chronic right elbow strain shown by the 
service treatment records or for several years after service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, there 
is no disease, injury, or event in service to which a current 
right elbow disorder reasonably may be attributed.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of Am., 345 F.3d at 1355-57 (noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).  Rather, as reported, the Veteran in 2009 
gave a history of right elbow problems existing for a period of 8 
years (2001), several years after his acute 1997 in-service 
complaints.  

Thus, the Board concludes that the preponderance of the evidence 
is against the claim for service connection for a right elbow 
disorder, to include bursitis and chronic right elbow strain.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a right elbow disorder is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2010).

In reaching this decision on the claim for service connection, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's service connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings. 
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  However, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

Right Knee Injury Residuals

The Veteran essentially contends that a higher initial disability 
rating should be assigned for his service-connected right knee 
injury residuals.  At his October 2010 hearing, he testified that 
his symptoms were worsening, and that he had limitation of motion 
and instability.  See pages three and nine of transcript.  He 
added he was not receiving treatment for his right knee.  See 
page four of transcript.  

The RO granted service connection for the Veteran's right knee 
injury residuals (claimed as arthritis) in a March 2006 rating 
decision.  The RO assigned a 10 percent disability evaluation, 
under Diagnostic Code 5010.  The evaluation was effective from 
March 18, 2005, the day following the Veteran's service 
separation.  The Veteran perfected an appeal to this decision.  
The 10 percent rating was continued in a March 2007 rating 
decision.  The Board notes that the use of the criteria under 
Diagnostic Code 5010 for evaluating traumatic arthritis was not 
the most appropriate criteria because, while service treatment 
records show treatment in February 1995 for right knee injury 
complaints, at which time contusion with lateral tibial 
tuberosity was diagnosed, a diagnosis of arthritis seems not to 
be present.  The assignment of a particular code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Here, the Board is of the opinion, based upon 
review of the medical evidence on file, and as discussed below, 
that the use of diagnostic codes other than Diagnostic Code 5010 
in this case is more appropriate.  

A VA general medical examination report dated in August 2005 
shows that the Veteran gave a history of right knee arthritis 
being diagnosed in 2002.  He complained of daily flare-ups and 
instability.  He denied any dislocation or subluxation.  
Examination of the right knee showed 90 degrees of flexion (100 
degrees passively), with pain.  No swelling was shown.  A 
diagnosis of bilateral knee arthritis by history, with evidence 
of limitation of motion and continued flare-ups of degenerative 
joint disease.  

A March 2006 VA medical record shows that no definite right knee 
abnormality was present, and that pathology necessary to render a 
right knee diagnosis was absent.  

An August 2006 VA fee-basis examination report showed a history 
of right knee arthritis for 10 years.  The  Veteran reported that 
this disorder was not caused by injury, but rather due to 
repetitive activities.  He complained of weakness, stiffness, 
giving way, lack of endurance, locking, and fatigability.  
Examination of the Veteran's right knee showed signs of positive 
compression, inhibition, and patellar facet tenderness.  Range of 
motion findings included flexion to 140 degrees and extension to 
zero degrees.  On repetitive use testing, the joint function was 
not noted to be limited by additional pain, fatigue, weakness, 
lack of endurance, or incoordination.  Ligament stability testing 
was within normal limits.  X-ray findings were noted to be within 
normal limits.  The diagnoses included patellofemoral syndrome.  
The examiner added that the subjective factors were pain with 
running, squatting, and climbing, with the objective factors 
being patellofemoral facet tenderness, positive inhibition and 
compression tests.  

An August 2009 VA fee-basis examination report shows that the 
Veteran reported complaints similar to those made at his August 
2006 examination.  Examination of the right knee showed no signs 
of edema, instability, abnormal movement, swelling, weakness, 
tenderness, redness, heat, deformity, malalignment, drainage, 
subluxation, or guarding of movement.  Range of motion findings 
showed flexion to 140 degrees, with pain at 100 degrees, and 
extension to zero degrees.  Right knee junction function was 
noted to limited after repetitive use testing by pain.  It was 
not limited by fatigue, weakness, lack of endurance, or 
incoordination.  Right knee X-ray findings reportedly were within 
normal limits.  The diagnosis was chronic right knee strain.  The 
examiner added that the subjective factors were weakness, 
stiffness, swelling, heat, pain, giving way, lack of endurance, 
fatigability, dislocation and tenderness, and the objective 
factors were crepitus and pain with range of motion.  

In the course of an October 2009 VA fee-basis examination, while 
the Veteran's left knee and right elbow were the primary 
disabilities addressed, right knee range of motion was reported 
to show 140 degrees of flexion, and extension to zero degrees.  
The knee showed no signs of swelling, instability, abnormal 
movement, effusion, weakness, tenderness, redness, heat, 
deformity, malalignment, drainage, subluxation or guarding of 
movement.  Joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  

As noted, the RO assigned the 10 percent evaluation in March 2006 
pursuant to Diagnostic Code 5010.  The Board finds, however, that 
as the medical evidence of record, discussed above, fails to show 
the presence of right knee arthritis, the provisions of the 
rating schedule that contemplate arthritis are inapplicable in 
this case.  The Veteran's service-connected right knee 
disability, currently diagnosed as chronic right knee strain (see 
August 2009 VA fee-basis examination), is more appropriately 
rated pursuant to Diagnostic Code 5260.  To this, the Board again 
notes that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts.  One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation is assigned for knee flexion limited to 45 degrees.  A 
20 percent evaluation is assigned for knee flexion limited to 30 
degrees.  Knee flexion limited to 15 degrees is assigned a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, knee extension limited to 10 degrees 
is assigned a 10 percent evaluation.  A 20 percent evaluation is 
warranted for knee extension limited to 15 degrees.  A 30 percent 
evaluation is warranted for knee extension limited to 20 degrees.  
Knee extension limited to 30 degrees warrants a 40 percent 
evaluation.  A 50 percent evaluation is assigned for knee 
extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Knee impairment manifested by recurrent subluxation or lateral 
instability is ratable as 10 percent disabling where there is 
slight disability, 20 percent where there is moderate 
instability, and 30 percent where there is severe disability.  38 
C.F.R. § 4.71a, Code 5257.

Ankylosis, i.e., the fixation of the right knee is neither 
alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 5256 
does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 in the 
absence of service connected tibia and fibula impairment.

VA's General Counsel has issued multiple opinions that are 
relevant to the rating of the Veteran's right knee disability.  
The first indicates that a disability rated under Diagnostic Code 
5257 may be rated separately under Diagnostic Codes 5260, 
limitation of flexion of the knee, and 5261, limitation of 
extension of the knee.  See VAOGCPREC 23-97.  VAOGCPREC 23-97 
also found that when a claimant has arthritis and instability of 
the knee, multiple ratings may be assigned under Diagnostic Codes 
5003 and 5257.  Here, however, as noted above in the discussed 
medical evidence of record, neither arthritis nor instability has 
been clinically shown.  More over, in VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998), it was found that, even if the Veteran did not 
have limitation of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, a separate 
evaluation could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Another opinion states that 
separate disability ratings may be assigned under Diagnostic Code 
5260 and Diagnostic Code 5261 for disability of the same joint 
without violating the provisions against pyramiding at 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II.

Upon consideration of all of the evidence of record, including 
particularly the VA examination reports discussed above, a rating 
in excess of 10 percent is not warranted for the Veteran's 
service-connected right knee disorder, now diagnosed as chronic 
right knee strain, at any point since March 18, 2005.  In order 
to receive a rating higher than 10 percent for the Veteran's 
service-connected right knee disorder for the period from March 
18, 2005, the evidence must show either moderate recurrent 
subluxation or lateral instability (Diagnostic Code 5257), a 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (Diagnostic Code 
5258), flexion limited to 30 degrees or less (Code 5260); or 
impairment of the tibia and fibula manifested by moderate knee 
disability (Diagnostic Code 5262).  As ankylosis of the right 
knee is clearly not demonstrated, the application of Diagnostic 
Code 5256 (ankylosis) under the facts of this case, is not 
warranted.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 93 (30th ed. 2003).  
A review of the evidence, dating from March 18, 2005, does not 
show findings even remotely approaching moderate recurrent 
subluxation or lateral instability.  While the Veteran complained 
of instability at his October 2010 hearing, and while he 
complained of "giving way" at his August 2006 and August 2009 
VA fee-basis examinations, at neither time was instability 
clinically shown.  Thus, a rating in excess of 10 percent is not 
warranted for the service-connected right knee disability based 
on instability.

The evidence also fails to show that an actual limitation or a 
functional loss of flexion to even 60 degrees, such that a rating 
in excess of 10 percent could be considered under Diagnostic Code 
5260.

The X-ray findings of record do not show evidence of dislocated 
semilunar cartilage or impairment of either tibia or fibula.  
Related degenerative changes are also not shown.  As such, a 
higher rating under Diagnostic Code 5258 cannot be awarded.

The evidence of record also does not reflect that the Veteran's 
right knee injury residuals results in a level of functional loss 
meriting an initial evaluation greater than 10 percent.  See 
DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  The VA 
examiners in August 2006, and August and October 2009, did not 
find, on repetitive use, that the right knee was additionally 
limited by incoordination, fatigue, weakness, or lack of 
endurance.  The Veteran's assertions with respect to the 
functional loss he experiences due to his right knee are 
recognized.  However, even if the pain resulted in some 
limitation of motion, there is no evidence that constitutes 
functional loss meriting a higher evaluation than that currently 
assigned.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5260, and 5262.  Accordingly, an initial evaluation 
greater than 10 percent is not warranted on the basis of 
functional loss.

The Veteran's statements describing his symptoms have been 
considered.  Espiritu.  These assertions, however, must be viewed 
in conjunction with the objective medical evidence in addressing 
the applicable rating criteria.

Accordingly, on this record, an initial disability rating in 
excess of 10 percent for the service-connected right knee injury 
residuals from March 18, 2005, must be denied.  While the Veteran 
has not shown a compensable limitation of flexion since March 18, 
2005, and while there has been no documented objective evidence 
of subluxation or lateral instability, seemingly in light of the 
Lichtenfels doctrine, the Veteran has been assigned the 10 
percent rating, now on appeal.

Concerning the above-cited VA examination reports, and their 
included findings, the Board finds that, without exception, they 
provided sufficient detail for the Board to make a decision in 
this case.  See Barr (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  The claim 
must be denied.

Left Elbow Bursitis

The Veteran essentially contends that a higher disability rating 
should be assigned to his service-connected left elbow bursitis.  
At his October 2010 hearing he testified that while his symptoms 
were worsening, he was not receiving treatment for his left 
elbow.  See pages three and four of transcript.  

The RO granted service connection for the Veteran's left elbow 
bursitis as part of a March 2006 rating decision.  The RO 
assigned a 10 percent disability evaluation, under Diagnostic 
Code 5019.  The evaluation was effective from March 18, 2005, the 
day following the Veteran's service separation.  The Veteran 
perfected an appeal to this decision.  The 10 percent rating was 
continued as part of a March 2007 rating decision.  

A VA general medical examination report dated in August 2005 
shows that  Veteran gave a history of left elbow pain, together 
with weakness.  He denied stiffness.  He also reported swelling, 
but denied problems associated with instability, locking, 
fatigability, and lack of endurance.  He reported no effect 
stemming from his left shoulder trouble and his occupation or 
usual activities.  Examination showed 145 degrees of flexion, 
with pain at the end of activity.  No joint swelling or effusion 
was present.  Left forearm supination was to 85 degrees with 
pronation to 80 degrees.  X-rays of the left elbow were absent 
for an acute fracture or dislocation; no significant degenerative 
changes were noted.  A diagnosis of left elbow bursitis by 
history (in-service), with no current evidence of bursitis, and 
left elbow pain flare-ups.  

A March 2006 VA medical record shows that no pathology was 
present to render a left elbow-related diagnosis.  

The report of an August 2006 VA fee-basis examination report 
showed a history of left elbow bursitis for 10 years.  The  
Veteran reported that this disorder was not caused by injury, but 
rather due to activity.  He complained of weakness, stiffness, 
giving way, lack of endurance, locking, and fatigability.  
Examination of the  Veteran's left elbow showed signs of 
tenderness, tenderness at the lateral epicondyle, and pain with 
wrist extension against resistance.  Range of motion findings 
included flexion to 145 degrees, extension to zero degrees, 
supination to 85 degrees, and pronation to 80 degrees.  Joint 
function was reported not to be additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  

Review of an August 2009 VA fee-basis examination report shows 
that the  Veteran reported complaints similar to those made at 
his August 2006 examination.  Examination of the left elbow 
showed tenderness.  No edema, instability, abnormal movement, 
effusion, weakness, redness, heat, deformity, guarding of 
movement, or malalignment and drainage was shown.  Subluxation 
was not present, nor was ankylosis.  Range of motion findings 
included flexion to 145 degrees, extension to zero degrees, 
supination to 85 degrees, and pronation to 80 degrees.  Joint 
function after repetitive use was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination.  Joint 
function was, however, additionally limited by pain.  

In the course of an October 2009 VA fee-basis examination, while 
the Veteran's left knee and right elbow were the primary 
disabilities addressed, left elbow symptoms did not include 
edema, instability, abnormal movement, effusion, weakness, 
tenderness, redness, heat, deformity, malalignment, drainage, 
subluxation, or guarding of movement.  There was no ankylosis.  
Range of motion findings included flexion to 145 degrees, 
extension to zero degrees, supination to 85 degrees, and 
pronation to 80 degrees.  Joint function after repetitive use was 
reported not to be additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  

As noted, the RO assigned the 10 percent evaluation in March 2006 
pursuant to Diagnostic Code 5019.  38 C.F.R. § 4.27.  Diagnostic 
Code 5019 provides that bursitis is to be rated on limitation of 
motion of affected part, as degenerative arthritis.  38 C.F.R. § 
4.71a.

Diagnostic Code 5206 contemplates limitation of flexion of the 
forearm.  Because the Veteran is right-handed, as noted as part 
of the report of his February 1984 service enlistment 
examination, the ratings for the minor (non-dominant) upper 
extremity are applicable.  Diagnostic Code 5206 provides for 10, 
20, 30, and 40 percent evaluations when flexion of the minor arm 
is limited to 100 degrees, 70 degrees, 55 degrees, and 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  
Similarly, Diagnostic Code 5207 contemplates limitation of 
extension of the forearm, and provides for 10, 20, 30, and 40 
percent ratings when extension of the minor arm is limited to 60 
degrees, 90 degrees, 100 degrees, and 110 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

The probative and persuasive evidence of record does not support 
an initial evaluation greater than 10 percent for the Veteran's 
service-connected left elbow bursitis under the provisions of 
Diagnostic Code 5206 or Diagnostic Code 5207.  Range of motion of 
the left elbow was noted, at several post-service VA 
examinations, discussed above, to show flexion to 145 degrees, 
and extension was to 0 degrees.  Accordingly, as left elbow 
flexion was not limited to 90 degrees or less, and extension was 
not limited to 75 degrees or more, an initial evaluation greater 
than 10 percent for left elbow bursitis under Diagnostic Codes 
5206 or 5207 is not for application.  

Other diagnostic codes pertaining to the elbow have also been 
considered to evaluate whether a higher evaluation is warranted 
under an alternate diagnostic code.  See Schafrath, 1 Vet. App. 
at 595.  However, there is no X-ray evidence that the Veteran has 
degenerative arthritis affecting more than one major joint in the 
left elbow; therefore, an initial evaluation greater than 10 
percent is not warranted under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The record also does not show 
evidence of nonunion or impairment of the left arm ulna or 
radius, or other impairment of the left upper extremity not 
already considered in this decision.  Accordingly, these 
alternate diagnostic codes are not for application.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5208, 5209, 5210, 5211, 5212, 
5213.  As there is no evidence of immobility in the Veteran's 
left elbow, an increased initial evaluation is not warranted 
under Diagnostic Code 5205.

The evidence of record also does not reflect that the Veteran's 
left elbow bursitis results in a level of functional loss 
meriting an initial evaluation greater than 10 percent.  See 
DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  While the 
Veteran has not shown a compensable limitation of flexion since 
March 18, 2005, and while there has been no documented objective 
evidence of subluxation or lateral instability, seemingly in 
light of the Lichtenfels doctrine, the Veteran has been assigned 
the 10 percent rating, now on appeal.  The VA examiners in August 
2006, and August and October 2009, did not find that limitation 
of motion of the left elbow was additionally limited by 
incoordination, fatigue, weakness, or lack of endurance.  The 
Veteran's assertions with respect to the functional loss he 
experiences due to his left elbow pain are recognized.  However, 
even if the pain resulted in some limitation of motion, there is 
no evidence that constitutes functional loss meriting a higher 
evaluation than that currently assigned.  See id.; see also 38 
C.F.R. § 4.71a, Diagnostic Codes 5019, 5206.  Accordingly, an 
initial evaluation greater than 10 percent is not warranted on 
the basis of functional loss.

Concerning the above-cited VA examination reports, and their 
included findings, the Board finds that, without exception, they 
provided sufficient detail for the Board to make a decision in 
this case.  See Barr (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  

Because the probative and persuasive evidence of record does not 
even come close to reflecting limitation of flexion to 70 
degrees, limitation of extension of the left elbow to 75 degrees 
or more, or functional loss beyond that already contemplated in 
the currently assigned evaluation, the preponderance of the 
evidence is against the Veteran's claim for an initial evaluation 
greater than 10 percent for left elbow bursitis.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

In reaching these initial increased rating decisions, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's claims, 
the doctrine is not for application.  Gilbert.

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).

The Board finds that the record does not reflect that at any time 
during the appeal period has either the Veteran's service-
connected right knee or left elbow disability been so exceptional 
or unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disabilities with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, while the Veteran has sought TDIU benefits - denied 
below - essentially alleging that his service-connected right 
knee and left elbow disorders have, at least in part, prevented 
him from working, at his October 2010 hearing conducted by the 
undersigned, he testified that he was in fact working.  The 
evidence of record clearly does not show frequent periods of 
hospitalization.  In fact, the Veteran does not even claim to be 
treated for his right knee and/or left elbow disorders.  
Additionally, the Board finds that the rating criteria to 
evaluate his service-connected right knee and left elbow 
disorders reasonably describe the claimant's disability level and 
symptomatology, and while he has argued that higher ratings for 
both should be assigned, the evidence here simply does not 
support such an award.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

On a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Individual Unemployability), the Veteran 
claimed to have last worked in March 2005, immediately following 
his service separation.  He indicated that he had completed high 
school.

A TDIU claim may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude a 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.  38 
C.F.R. § 4.16(a).

If these percentage requirements are not met, but the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability, the case will be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The 
Veteran's service-connected disabilities include:  obstructive 
sleep apnea, evaluated as 50 percent disabling; lumbar spine 
degenerative disc disease, evaluated as 40 percent disabling; 
right shoulder degenerative joint disease, evaluated as 10 
percent disabling; right knee injury residuals, evaluated as 10 
percent disabling; left elbow bursitis, evaluated as 10 percent 
disabling; left shoulder degenerative joint disease, evaluated as 
10 percent disabling; appendectomy residual scar, evaluated as 
noncompensably disability; and left hand dermatitis, evaluated as 
noncompensably disabling.  The combined disability rating is 80 
percent.  See November 2007 RO rating decision.  As such, the 
Veteran meets the threshold minimum percentage requirements for a 
TDIU under 38 C.F.R. § 4.16(a).  The evidence, however, must also 
show that he is, in fact, unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

The Board has an obligation to consider whether the case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that during an August 2009 VA fee-basis 
examination, the examiner, after taking the  Veteran's medical 
history, noting his complaints (such as trouble walking, 
standing, and climbing ladders and stairs) and examining the 
Veteran, opined that "[t]here is no impairment on the claimant's 
ability to perform physical and sedentary activities of 
employment."  

At his October 2010 hearing, the Veteran testified that he was 
currently employed on a part-time basis, described as "basically 
my own hours."  See pages four and five of transcript.  He 
described his job, for which he was paid $7.25 an hour, did not 
essentially constitute "substantially gainful employment."  See 
page 10 of transcript.  

In rendering a decision on appeal, as previously reported, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson, 
Gilbert.  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. 
§§ 3.303(a), 3.307(b).  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Buchanan, 451 
F.3d at 1336.

The only evidence that supports the claim of TDIU includes 
various assertions made by the Veteran.  While these assertions 
have described some of the Veteran's service-connected 
disabilities and have stated that he cannot work as a result, the 
preponderance of the medical evidence of record demonstrates that 
the Veteran is capable of both physical and sedentary work.  This 
medical opinion was based on a thorough examination of the 
Veteran, his service-connected disabilities, his medical history 
and complaints, and objective findings and, therefore, outweigh 
the Veteran's assertions.  Further, the Veteran testified in 
October 2010 that he was in fact working.  

In sum, the evidence demonstrates that the Veteran's service-
connected disabilities are not sufficient by themselves to render 
the Veteran unemployable.  Therefore, referral of this case for 
extra-schedular consideration is not in order.




ORDER

Entitlement to service connection for a right elbow disorder, to 
include bursitis and chronic strain, is denied.

A rating in excess of 10 percent for right knee injury residuals 
from March 18, 2005, is denied.

A rating in excess of 10 percent for left elbow bursitis from 
March 18, 2005, is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


